PER CURIAM.
Appellant was convicted of sexual battery by threat of great force and kidnapping. He was sentenced to thirty-five years’ imprisonment on each count, to be served concurrently. Although the state sought sentencing as a habitual offender, appellant was not habitualized. Consequently, the maximum sentence for the sexual battery was thirty years’ imprisonment. §§ 794.011(4)(b) and 775.082(3)(b), Fla.Stat. (1989). We, therefore, reverse the sentence for the sexual battery and *1345remand for resentencing. Otherwise, affirmed.
LEHAN, C.J., and PATTERSON and ALTENBERND, JJ., concur.